Title: To Thomas Jefferson from Thomas Moore, 28 June 1805
From: Moore, Thomas
To: Jefferson, Thomas


                  
                     Sir, 
                     So Carolina, Spartanburgh District, June 28th, 1805
                  
                  Colonel Thomas Lehre of Charleston the Gentleman who will do me the honer to deliver this letter, intends making a tour to the Springs in Virginia with Mrs. Lehre & his family, and returning to Carolina by Washington. It gives me great pleasure to have it in my power to introduce him to you, as one of our most Respectable characters, & a firm Republican, who has long possessed the confidence of his fellow Citizens, he has held under our State government a number of important civil, & Military offices, all of which he has discharged with honer to himself, & advantage to the public. Republicanism in South Carolina is much indebted to the influence & indefatigable exertions of this gentleman. 
                  I remain Sir With the highest respect, your obd, Servt.
                  
                     Tho. Moore 
                     
                  
               